United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               May 8, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-50912
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDIS DONALDO-MEJIA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. DR-02-CR-349-2-OG
                       --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Edis Donalado-Mejia appeals the sentence he received after

he pleaded guilty to illegally transporting aliens.     Donaldo-

Mejia argues that the district court erred when it increased his

base offense level under U.S.S.G. § 2L1.1(b)(5) for creating a

substantial risk of death or serious bodily injury to the aliens

he transported.   Commentary to the guideline supports the

district court’s increase inasmuch as the conditions the aliens


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50912
                                -2-

were placed in resembled the trunk of an automobile and were

otherwise crowded, dangerous, and inhumane.   See § 2L1.1,

comment. (n.6).   Thus, the district court’s increase was not

error.   United States v. Cuyler, 298 F.3d 387, 389 (5th Cir.

2002).

     AFFIRMED.